Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 We hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Form 10-Q of Reliability Incorporated (the “Issuer”) for the quarterly period ended March31, 2011 (the “Periodic Report”): 1. Fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Issuer. Dated May 10, 2011 By: /s/ Jay Gottlieb Jay Gottlieb Chief and Principal Executive Officer
